Citation Nr: 0922411	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-27 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 
2000, for entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 10, 
2003, for special monthly compensation at the housebound 
rate.

3.  Entitlement to an initial rating for PTSD such that the 
combined rating for the Veteran's service-connected PTSD and 
service-connected residuals of a brain injury is greater than 
50 percent for the period from March 13, 2000, to April 16, 
2001, and greater than 70 percent for the period from April 
17, 2001, to June 9, 2003.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to January 
1994.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Veteran provided testimony at a September 2008 hearing 
before the undersigned Veterans Law Judge.

Since issuance of the July 2007 statement of the case in this 
matter, the Veteran has submitted additional evidence with a 
waiver of initial consideration by the RO.  Thus, the Board 
will consider the additional evidence in conjunction with 
this appeal.  See 38 C.F.R. § 20.1304(c).

As will be discussed further below, the issue of entitlement 
to an initial rating for PTSD such that the combined rating 
for the Veteran's service-connected PTSD and service-
connected residuals of a brain injury is greater than 50 
percent for the period from March 13, 2000, to April 16, 
2001, and greater than 70 percent for the period from April 
17, 2001, to June 9, 2003, is remanded to the RO for proper 
adjudication, to include issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The issue of entitlement to an effective date earlier than 
June 10, 2003, for special monthly compensation at the 
housebound rate is also addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2003 RO rating decision assigned an effective 
date of March 13, 2000, for service connection for PTSD.

2.   The Veteran did not submit a notice of disagreement 
within one year of an RO letter dated in March 2003, by which 
he was notified that an effective date of March 13, 2000, had 
been assigned for the grant of entitlement to service 
connection for PTSD. 


CONCLUSIONS OF LAW

1.  The February 2003 RO rating decision establishing an 
effective date of March 13, 2000, for service connection for 
PTSD is final.  See 38 U.S.C.A. § 7105 (West 2002).

2.  Because the February 2003 RO rating decision establishing 
an effective date of March 13, 2000, for service connection 
for PTSD is final, the Veteran's claim for an earlier 
effective date for service connection for PTSD must fail as a 
matter of law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

In March 2006, the Veteran received general notice as to what 
is required to establish an effective date and disability 
rating in a claim for service connection.   In April 2006, 
the Veteran received more specific VCAA notice with respect 
to the matter of "an earlier effective date for evaluation 
of PTSD." 

However, with respect to the issue of entitlement to an 
effective date earlier than March 13, 2000, for service 
connection for PTSD, any further VCAA notice would have been 
futile and misleading because, as will be explained below, 
under the current state of the law as applied to the facts of 
this case, it is not legally possible establish an effective 
date earlier than March 13, 2000, for service connection for 
PTSD in the absence of clear and unmistakable error.  
Specifically, as will be discussed at length below, the 
Veteran did not submit a notice of disagreement within one 
year of March 2003 notice of the February 2003 rating 
decision by which the RO assigned an effective date of March 
13, 2000, for service connection for PTSD.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (RO decisions assigning 
effective dates for veteran's service-connected conditions 
become final when decisions are not appealed, and after 
rating decision becomes final there is no such procedure as a 
freestanding claim for an earlier effective date).  As a 
result, there is no reasonable possibility that any further 
notice or newly received evidence would result in 
substantiation of the claim for an effective date prior to 
March 13, 2000, for service connection for PTSD.  

The RO acknowledged in the August 2006 rating decision and 
July 2007 statement of the case that there was a plausible 
basis by which an earlier effective date of December 29, 
1999, might have been assigned for service connection for 
PTSD.   However, the Veteran was properly advised in the 
August 2006 rating decision and the July 2007 statement of 
the case that an effective date of March 13, 2000, had been 
assigned by a rating decision dated February 21, 2003, and 
that he had "failed to perfect an appeal relative to this 
issue."  The RO informed that Veteran that "no change can 
be made to the prior decision."  Through the adjudicative 
process, the Veteran was properly advised of the applicable 
laws and regulations and the reasons and bases why an earlier 
effective date for service connection for PTSD could not be 
awarded.  
  
To the extent any error in VCAA notice is alleged or 
perceived in the matter of entitlement to an effective date 
earlier than March 13, 2000, for service connection for PTSD, 
the Board finds any such error to be non-prejudicial.  For 
the reasons set forth above, the law, not the evidence, is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (to avoid confusion, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal merit or lack of entitlement under the 
law, and remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Further, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the law, and not the underlying facts or development of 
the facts, are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA is 
inapplicable where the law, and not the evidence, is 
dispositive).  

Moreover, the VCAA recognizes certain circumstances, such as 
those presented in this case, where VA will refrain from or 
discontinue providing assistance.  VA will refrain from 
providing assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  38 C.F.R § 3.159(d).  See also 
VAOPGCPREC 5-2004 (holding that under 38 U.S.C. § 5103(a), VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit). 
  
In light of the foregoing, the Board finds that no further 
action is necessary under the VCAA, and the matter of 
entitlement to an effective date earlier than March 13, 2000, 
for service connection for PTSD is ready for appellate 
review.

Factual Analysis

Law--Finality

Following notification of an initial review and adverse RO 
determination, a notice of disagreement must be filed within 
one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Notice of the 
adverse determination must include notice of the right to 
appeal.  38 C.F.R. § 19.26.  Following receipt of a notice of 
a timely disagreement, the RO must issue a statement of the 
case (SOC).  38 C.F.R. § 19.26.  A Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  Otherwise, the determination becomes final and 
is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.  The Court of Appeals for Veterans Claims has held 
that there is no such procedure as a freestanding challenge 
to the finality of a VA decision.  See DiCarlo v. Nicholson, 
20 Vet. App. 52 (2006). 

Law -- Earlier Effective Dates 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt 
of new and material evidence after a final disallowance will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2).

For cases where a veteran seeks to reopen a claim for 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an earlier 
effective date can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(2); Leonard v. Principi, 17 Vet. App. 447 (2004), 
aff'd Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); 
Lapier v. Brown, 5 Vet. App. 215 (1993).

Consistent with the above-described prior case law, the Court 
has more recently directly held that after a rating decision 
establishing an effective date becomes final, there is no 
such procedure as a freestanding claim for an earlier 
effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  The Court reasoned that RO decisions assigning 
effective dates for veterans' service-connected conditions 
become final when decisions are not appealed, and a veteran 
could only attempt to overcome finality of the decisions by a 
request for revision based on clear and unmistakable error, 
or by a claim to reopen based upon new and material evidence.  
However, because proper effective date for an award based on 
claim to reopen could be no earlier than date on which that 
claim was received, only a request for revision based on 
clear and unmistakable error could result in assignment of 
earlier effective date.  

As a threshold matter, the Board notes in this case that the 
Veteran has not alleged clear and unmistakable error with 
respect to the RO's assignment of an effective date of March 
13, 2000, for service connection for PTSD.  He has made no 
allegation of clear and unmistakable error, nor has he 
alleged that there was a specific undebateable error in the 
RO's February 21, 2000, rating decision, or any prior rating 
decision; nor has he described how the outcome of the 
effective date assigned for service connection for PTSD would 
have been manifestly different but for any such alleged 
error.  See 38 C.F.R. § 3.105(a); Simmons v.Principi, 17 Vet. 
App. 104 (2003).

Analysis

In correspondence from the Veteran dated March 13, 2000, and 
received by the RO on March 17, 2000, the Veteran sought 
entitlement to service connection for PTSD.  

On May 9, 2000, the RO received from the Veteran a record of 
VA treatment dated December 29, 1999, that included a 
diagnosis of PTSD and stated that the Veteran "reported that 
he consulted with his Veteran's service representative about 
SC disability for PTSD."

After a period of development, the claim for service 
connection for PTSD was denied by the RO and certified for 
appeal, and in October 2002 the Board granted entitlement to 
service connection for PTSD related to injury sustained in an 
in-service motor vehicle accident in August 1993.  The 
Veteran had already been service-connected for residuals of 
brain injury sustained in the in-service automobile accident, 
effective from the date of his discharge from service in 
January 1994.

By a rating decision dated February 21, 2003, the RO 
implemented the Board's grant of entitlement to service 
connection for PTSD, and assigned an effective date for 
service connection of March 13, 2000, and an initial rating 
of 50 percent, also effective March 13, 2000.

By a letter dated March 6, 2003, the RO informed the Veteran 
that it had established an effective date of March 13, 2000, 
for the grant of service connection for PTSD and a 50 percent 
initial rating for PTSD.

In correspondence from the Veteran dated March 7, 2003, and 
March 8, 2003, and received by the RO via a Member of 
Congress on March 18, 2003, the Veteran wrote that he had 
received the RO rating decision on March 7, 2003, and alleged 
that the rating was inadequate because the decision was based 
on information in his medical file only, without the benefit 
of a VA examination.  See Veteran's March 2003 
correspondence, page 7.  He alleged that the rating for PTSD 
should be such that the combined rating for his PTSD and 
other service-connected disabilities should equal 100 
percent.  See Veteran's March 2003 correspondence at page 3.  
As will be discussed in the remand section of this decision, 
the Board construes the Veteran's March 2003 correspondence 
as a timely notice of disagreement with the initial rating 
assigned for PTSD, a matter which has yet to be fully 
adjudicated.  See Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  However, with respect to the matter of the 
effective date assigned for service connection for PTSD, the 
Veteran asserted that he desired "the retro-active benefit 
date be correct which is June 2000 when I filed the claim 
[sic-he actually filed his claim in March 2000] with the 
Indy VARO."  He further wrote:

After this appeal is closed with a granting of 
benefits, I will then file with the Indy VARO a 
claim or request for benefits retro-active to my 
original filing date with the VA which is 
1/16/94.  I can show VA error in evaluating my 
disabilities from 1/16/94 to today's date as 
well as proof that all claimed disabilities have 
been present since 8/22/93 which is the date of 
the incident that caused the claimed 
disabilities...

See Veteran's March 2003 correspondence at page 3.

The Board can conceive of no reasonable construction of the 
Veteran's March 2003 correspondence that would constitute a 
notice of disagreement with the assignment of an effective 
date of March 13, 2000, for service connection for PTSD.  
Rather, the Veteran specifically sought an effective date of 
June 2000 for any additional benefits awarded with respect to 
his ongoing increased rating claim.  He further expressed a 
general intention to identify and appeal, at some point in 
the future, certain unspecified errors committed by VA from 
January 16, 1994, forward, that would result in retroactive 
benefits; such an assertion does not constitute a specific 
allegation of error (clear and unmistakable or otherwise) or 
a notice of disagreement with respect to any specified 
appealable action of VA. 

Further correspondence was received from the Veteran in June 
2003, December 2003, and January 2004.  However, to the 
extent the Veteran addressed PTSD, he contested the rating 
assigned for PTSD and discussed the severity of his PTSD 
symptomatology, but did not contest the effective date for 
service connection for PTSD.  No further correspondence was 
received from the Veteran until May 2004, after the one-year 
period for filing a notice of disagreement had passed.

The RO first received correspondence from the Veteran that 
might reasonably be construed as a claim for entitlement to 
an earlier effective date for service connection for PTSD in 
July 2004, stating that the PTSD "was evident at the time of 
the original application and ever since the date of the 
incident which is August 22, 1993..."  A somewhat more 
concisely worded assertion was received from the Veteran's 
representative in October 2005.  The RO denied entitlement to 
an earlier effective date for entitlement to service 
connection for PTSD in the August 2006 RO rating decision 
currently on appeal. 

The Board acknowledges, as did the RO, that a December 29, 
1999, VA treatment record, received by the RO in May 2000, 
includes a diagnosis of PTSD and states that the Veteran had 
consulted with his Veteran's service representative about 
"SC disability for PTSD."  However, under the law as 
applied to the facts of this case, the Board need not address 
whether this treatment record might have been construed as an 
informal claim for service connection for PTSD, thereby 
justifying an approximately three-month-earlier effective 
date for service connection for PTSD.  Rather, the 
determinative facts in this case are 1) that the Veteran was 
provided notice (and his appellate rights) by a letter he 
received on March 7, 2003, that the RO had assigned an 
effective date of March 13, 2000, for entitlement to service 
connection for PTSD; and 2) that VA did not receive from the 
Veteran or his representative, within one year of receipt of 
the RO's March 6, 2003, letter, a notice of disagreement with 
the assignment of the effective date of March 13, 2000, for 
service connection for PTSD.  

Because no notice of disagreement on this matter was received 
within one year of the March 2003 notice of the rating 
decision, the February 21, 2003, RO rating decision assigning 
an effective date of March 13, 2000, for entitlement to 
service connection for PTSD is final.  See 38 U.S.C.A. 
§ 7105.  After a rating decision assigning an effective date 
for service connection becomes final, a freestanding claim 
for an earlier effective date for service connection must 
fail as a matter of law.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  Accordingly, entitlement to an effective date 
earlier than March 13, 2000, for entitlement to service 
connection for PTSD is not warranted due to lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).
 

ORDER

Entitlement to an effective date earlier than March 13, 2000, 
for entitlement to service connection for PTSD is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

In correspondence dated by the Veteran on March 7, 2003, and 
March 8, 2003, and received by the RO via a Member of 
Congress on March 18, 2003, the Veteran wrote that he had 
received an RO rating decision on March 7, 2003, and alleged 
that the rating was inadequate because the decision was based 
on information in his medical file only, without the benefit 
of a VA examination.  See Veteran's March 2003 
correspondence, page 7.  He alleged that the rating for PTSD 
should be such that the combined rating for all of his 
service-connected disabilities should equal 100 percent, 
rather than assignment of a schedular rating of less than 100 
percent, but with compensation at the 100 percent level due 
to a finding of unemployability.  See Veteran's March 2003 
correspondence at page 3.  Consistent with the Veteran's 
contentions, as of the date of the February 21, 2003, RO 
rating decision, the combined rating for the Veteran's seven 
service-connected disabilities was 90 percent, but he was in 
receipt of a total disability rating (at the 100 percent 
compensation level) based on individual unemployability due 
to service-connected disability (TDIU).  See February 21, 
2003, RO rating decision, page 3.  The Board construes the 
Veteran's March 2003 correspondence as a timely notice of 
disagreement with the initial rating assigned for PTSD.  
However, the required statement of the case has not been 
issued with respect to this matter.  See 38 U.S.C.A. § 7105; 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Board acknowledges that, by a rating decision in June 
2004, the RO adjudicated a claim for an increased rating for 
PTSD, having construed a claim as having been received from 
the Veteran on June 10, 2003.  In adjudicating the increased 
rating claim, the RO assigned a 100 percent rating for the 
combined effects of the Veteran's PTSD and residuals of his 
in-service head injury, essentially the highest schedular 
rating available for this combination of service-connected 
disabilities, effective June 10, 2003.  However, the Veteran 
has never received a statement of the case with respect to 
his March 2003 notice of disagreement on the matter of 
entitlement to a higher initial rating for PTSD, covering the 
period from March 13, 2000, to June 9, 2003.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (a claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved is an original claim as opposed to a 
new claim for increase).  Indeed, the Veteran's claim for an 
effective date earlier than June 10, 2003, for the increased 
100 percent rating, was denied on the basis that his claim 
for an increased rating was received on June 10, 2003.  See 
December 2004 Statement of the Case on the issue of 
entitlement to an effective date earlier than June 10, 2003, 
for the 100 percent evaluation of PTSD with residuals of 
brain injury and cognitive damage, second-to-last page (the 
RO has found that the Veteran did not submit a timely VA Form 
9 with respect to this issue).  The staged ratings currently 
assigned for the initial rating period are 50 percent for the 
period from March 13, 2000, to April 16, 2001, and 70 percent 
for the period from April 17, 2001, to June 9, 2003, for 
evaluation of the combined manifestations of the Veteran's 
PTSD and residuals of a brain injury.  The issue with respect 
to the Veteran's claim for a higher initial rating for PTSD 
is phrased accordingly on the cover page of this decision.  

On appeal, the Veteran additionally seeks an effective date 
earlier than June 10, 2003, for special monthly compensation 
at the housebound rate.  One possible avenue for entitlement 
to an earlier effective date, and the basis for his current 
award for special monthly compensation, is the assignment of 
a rating of 100 percent for the Veteran's service-connected 
mental disability (PTSD and residuals of brain injury) and an 
additional rating of 60 percent for other service-connected 
disabilities.  See 38 U.S.C.A. § 1114(s).  As a result, the 
adjudication of the matter of entitlement to a higher initial 
rating for PTSD might plausibly result in the assignment of 
an earlier effective date for special monthly compensation.  
These issues are therefore inextricably intertwined, so that 
the issue of entitlement to an earlier effective date for 
special monthly compensation is to be remanded to the RO 
pending completion of adjudication of the matter of 
entitlement to a higher initial rating for PTSD.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other, and a pending issue 
inextricably intertwined with an issue certified for appeal 
issue is to be adjudicated prior to appellate review).



Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the Veteran 
from that part of the February 21, 2003, RO 
rating decision addressing the issue of 
assignment of an initial rating for PTSD.

The initial rating for the Veteran's PTSD is 
currently rated in conjunction with the 
Veteran's service-connected residuals of a 
brain injury, such that the rating is 50 
percent for the period from March 13, 2000, 
to April 16, 2001, and 70 percent for the 
period from April 17, 2001, to June 9, 2003.

The Veteran and his representative should be 
clearly advised of the need to file a timely 
substantive appeal if the Veteran wishes to 
complete an appeal with respect to a higher 
initial rating for PTSD.  

2.  After completion of the above, 
readjudicate the issue of entitlement to an 
effective date earlier than June 10, 2003, 
for special monthly compensation at the 
housebound rate.  If  the benefit sought 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


